
	

113 HR 4363 IH: Work for Warriors Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4363
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Takano (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to establish a direct employment pilot program for members
			 of the National Guard and Reserve, to be known as the Work for Warriors Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Work for Warriors Act of 2014.
		2.Direct employment pilot program for members of the National Guard and Reserve
			(a)EstablishmentChapter 1601 of title 10, United States Code, is amended to read as follows:
				
					1601Training generally
						
							Sec.
							16101. Work for Warriors Program.
						16101.Work for Warriors Program
							(a)Program authorityThe Chief of the National Guard Bureau shall carry out a pilot program (to be known as the Work for Warriors Program) to enhance the efforts of the Department of Defense to provide job placement assistance and
			 related employment services directly to members of the reserve components
			 of the armed forces.
							(b)AdministrationThe Work for Warriors Program shall be offered to, and administered by, the adjutants general
			 appointed under section 314 of title 32.
							(c)Cost-Sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of
			 a Work for Warriors Program in the State, the State must agree to
			 contribute an amount, derived from non-Federal sources, equal to at least
			 30 percent of the funds provided by the Chief of the National Guard
			 Bureau.
							(d)Direct Employment Program ModelThe Work for Warriors Program should follow a job placement program model that focuses on working
			 one-on-one with a member of a reserve component to cost-effectively
			 provide job placement services, including services such as identifying
			 unemployed and underemployed members, job matching services, resume
			 editing, interview preparation, and post-employment follow up. Development
			 of the Work for Warriors Program should be informed by State direct
			 employment programs for members of the reserve components of the armed
			 forces, such as the programs conducted in California and South Carolina.
							(e)Assistance from other Federal AgenciesThe Secretary of Labor may provide technical assistance to the Chief of the National Guard Bureau
			 and State adjutants general in the development and implementation of the
			 Work for Warriors Program.
							(f)EvaluationThe Chief of the National Guard Bureau shall develop outcome measurements to evaluate the success
			 of the Work for Warriors Program in a State.
							(g)Reporting requirements
								(1)Report RequiredNot later than 180 days after the completion of a Work for Warriors Program conducted under
			 subsection (a), the Chief of the National Guard Bureau shall submit to the
			 congressional defense committees a report describing the results of the
			 program. The Chief shall prepare the report in coordination with the Under
			 Secretary of Defense for Personnel and Readiness.
								(2)Elements of ReportA report under paragraph (1) shall include the following:
									(A)A description and assessment of the effectiveness and achievements of the Work for Warriors
			 Program, including the number of members of the reserve components hired
			 and the cost-per-placement of participating members.
									(B)An assessment of the impact of the Work for Warriors Program and increased reserve component
			 employment levels on the readiness of members of the reserve components.
									(C)A comparison of the Work for Warriors Program to other programs conducted by the Department of
			 Defense and Department of Veterans Affairs to provide unemployment and
			 underemployment support to members of the reserve components.
									(D)Any other matters considered appropriate by the Chief of the National Guard Bureau or the Under
			 Secretary of Defense for Personnel and Readiness.
									(h)Limitation on total fiscal-Year obligationsThe total amount obligated by the Chief of the National Guard Bureau to carry out the Work for
			 Warriors Program for any fiscal year may not exceed $20,000,000.
							(i)Duration of Authority
								(1)In generalThe authority of the Chief of the National Guard Bureau to carry out the Work for Warriors Program
			 applies during fiscal years 2015 through 2018.
								(2)ExtensionUpon the expiration of the authority under paragraph (1), the Chief of the National Guard Bureau
			 may extend the Work for Warriors Program for not more than two additional
			 fiscal years..
			(b)Table of chaptersThe table of chapters at the beginning of subtitle E of title 10, United States Code, and at the
			 beginning of part IV of such subtitle, are each amended by striking the
			 item relating to chapter 1601 and inserting the following new item:
				
					
						1601. Work for Warriors Program16101. 
			
